DETAILED ACTION
In response to the Amendments filed on May 16, 2022, claims 1 and 3 are amended. Currently, claims 1-14 are still pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:  the recitation of “wherein a plurality of holes for perforations” is suggested to be amended to recite --wherein the one or more holes for perforations comprises a plurality of holes for perforations-- so as to avoid confusion of whether the plurality of holes for perforations is further requiring that the one or more holes for perforations in claim 1 is required to be a plurality of holes for perforations and not requiring a plurality of holes for perforations different from the holes for perforations of claim 1. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 6, 8, 9, and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elia (US Pub. No. 2010/0030133 A1).
Claim 1. Elia discloses a device for removal of gases, configured for insertion in the stomach of an infant, the device comprising: 
a. a catheter (1, 2), the catheter having an interior (i.e., interior of tube 2) and including a distal end (i.e., end with openings 281) configured for insertion into the stomach of an infant ([0118]-[0119]), the distal end including one or more holes for perforations (281) configured to allow air from the stomach to enter the holes and the interior of the catheter ([0293]; since openings 281 allows passage into tube 2, openings 281 is capable of allowing air from the stomach to enter openings 281 and into the interior of tube 2 when tube 2 is positioned in the stomach. Moreover, Elia explicitly disclose that the inner tube being the suction tube, see [0136], it follows that in the embodiment of the inner tube being the suction tube, during suction, openings 281 of tube 2 draws fluid including air from the stomach into tube 2), the catheter further including a proximal end (i.e., end of sleeve 1 engaging with gastric console 300); 
b. a pressure sensor (42) disposed on the catheter (Fig. 12), the pressure sensor being configured to be in pressure communication with a pressure in the stomach ([0278]; i.e., pressure sensor 42 is in pressure communication in a pressure in the stomach via sleeve 1); 
c. a source of negative pressure (16), the source of negative pressure in pressure communication with the interior of the catheter ([0270]; Fig. 12); and 
d. a pressure regulator (14) in signal communication with the pressure sensor and the source of negative pressure (Fig. 12, [0270], [0278]), such that the pressure regulator controls the negative pressure in the interior of the catheter ([0270]; via controlling suction pump 16).
Claim 2. Elia discloses the device of claim 1, wherein the pressure regulator is configured to detect if the negative pressure in the interior of the catheter has a magnitude greater than a threshold level ([0278]; i.e., preset level), and if so, is configured to at least temporarily shut off the source of negative pressure ([0279]; i.e., ceasing suction).
Claim 3. Elia discloses the device of claim 1, wherein a plurality of holes for perforations are defined in the distal end of the catheter (Fig. 7a; i.e., there is a plurality of opening 281).
Claim 5. Elia discloses the device of claim 1, wherein the catheter is coupled to a feeding tube (1) (Fig. 7a; [0136], [0292]; since Elia explicitly disclose that the outer sleeve being used for nourishment, openings 283 of sleeve 1 would be used for nourishment).
Claim 6. Elia discloses the device of claim 1, wherein the catheter forms a portion of a feeding tube (Fig. 7a; i.e., since sleeve 1 and tube 2 are interpreted as the claimed catheter and the outer sleeve being used for nourishment, the interpreted catheter forms a part of the claimed feeding tube).
Claim 8. Elia discloses the device of claim 1, further comprising a catch (308) for receiving liquids or solids that are suctioned out of the stomach ([0277]; Fig. 12).
Claim 9. Elia discloses a method for removal of gases in the stomach of an infant (Fig. 7b, [0292]; i.e., since the system can be for infants, see [0153]), comprising: 
a. inserting a catheter (1, 2) into the stomach of an infant (Fig. 7b, [0153]; i.e., when patient is an infant. It is clear from Fig. 7b that tube 2 is inserted into the stomach of the patient), the catheter having an interior (Fig. 7a; i.e., interior of tube 2) and including a distal end including one or more holes (281) for perforations configured to allow air from the stomach to enter the holes and the interior of the catheter ([0293]; since openings 281 allows passage into tube 2, openings 281 is capable of allowing air from the stomach to enter openings 281 and into the interior of tube 2 when tube 2 is positioned in the stomach. Moreover, Elia explicitly disclose that the inner tube being the suction tube, see [0136], it follows that in the embodiment of the inner tube being the suction tube, during suction, openings 281 of tube 2 draws fluid including air from the stomach into tube 2), the catheter further including a proximal end (i.e., end of sleeve 1 engaging with gastric console 300), the catheter further including a pressure sensor (42) disposed thereon (Fig. 12; [0278]), the pressure sensor in pressure communication with a pressure in the stomach ([0278]; i.e., pressure sensor 42 is in pressure communication in a pressure in the stomach via sleeve 1);
b. operating a source of negative pressure (16), the source of negative pressure in pressure communication with the interior of the catheter ([0270]; Fig. 12); and
c. regulating the source of negative pressure, a level of pressure controlled by a pressure regulator (14) in signal communication with the pressure sensor and the source of negative pressure ([0270]; via controlling suction pump 16), such that the pressure regulator controls the level of negative pressure in the interior of the catheter to within a predetermined range of negative pressures ([0279]; i.e., by reducing or ceasing pumping of suction pump 16).
Claim 13. Elia discloses the method of claim 9, further comprising monitoring the negative pressure in the interior of the catheter ([0278]; via pressure sensor 42).
Claim 14. Elia discloses the method of claim 13, further comprising detecting if the negative pressure in the interior of the catheter has a magnitude greater than a threshold level ([0278]; i.e., preset level), and if so, causing the pressure regulator to at least temporarily shut off the source of negative pressure ([0279]; i.e., ceasing suction).
Claim 15. Elia discloses the method of claim 9, wherein the catheter and holes are configured to remove air from an infant's stomach but not liquids ([0255]-[0257]; i.e., removing air so as to prevent aspiration of gastric content).
Claim 16. Elia discloses the method of claim 9, wherein the pressure regulator is an electronic control valve ([0238]; i.e., electronically controlled fluid switch).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Elia (US Pub. No. 2010/0030133 A1).
Claims 10-12. Elia discloses the method of claim 9, but does not explicitly disclose that the predetermined range is, compared to ambient pressure, −10 mmHg+/− a predetermined tolerance (as per claim 10), wherein the predetermined tolerance is 10% (as per claim 11), or wherein the predetermined tolerance is 5% (as per claim 12). However, the instant disclosure only discloses that the pressure regulator being configured to keep the interior of the catheter at a desired threshold, plus or minus a desired tolerance (see instant [0009]) and further discloses that the claimed ranges being suitable for some implementations (see instant [0011]) but does not provide criticality for that these claimed ranges. Therefore, since Elia discloses operating the suction pump based on a detected pressure exceeding a preset level so as to prevent adverse patient condition ([0278]-[0280]), it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the preset level to an appropriate value and tolerance range depending on the patient’s condition including the preset level being compared to ambient pressure, −10 mmHg+/− a predetermined tolerance (as per claim 10), wherein the predetermined tolerance is 10% (as per claim 11), or wherein the predetermined tolerance is 5% (as per claim 12) and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05 for additional details.

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Elia (US Pub. No. 2010/0030133 A1) in view of Vaska (US Pub. No. 2012/0132216 A1)
Claim 4. Elia discloses the device of claim 1, wherein Elia further discloses that controller 14 operating suction pump 16 based on a detected pressure exceeding a preset level so as to prevent adverse patient condition ([0278]-[0280]), but does not explicitly disclose the pressure regulator is configured to keep the negative pressure in the interior of the catheter at a desired threshold, plus or minus a desired tolerance. However, it is noted that Vaska also discloses a device for removing gas from a treatment site comprising a catheter (202, 230) ([0133]), a pressure sensor (212) ([0134]; Fig. 12), a source of negative pressure (220) ([0134]; Fig. 12), and a pressure regulator (208) operating the source of negative pressure in order to maintain a desired level of negative pressure  ([0134]) thereby keeping the negative pressure in the interior of the catheter at a desired threshold. Vaska further discloses a range for the negative pressure being from -5 cmH---2O to -150 cmH---2O ([0030]; interpreted as being a plus or minus desired tolerance range). Therefore, since both Elia and Vaska are drawn to devices with a pressure regulator controlling a source of negative pressure in the interior of the catheter in accordance to a desired level for treatment, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Elia with the feature of the pressure regulator is configured to keep the negative pressure in the interior of the catheter at a desired threshold, plus or minus a desired tolerance since Vaska that it is known in the art for maintaining a source of negative pressure at a desired level within a suitable treatment range ([0134] of Vaska) so as to exert a sufficient negative pressure without causing the collapse of the treatment site ([0278] of Elia).
Claim 7. Elia discloses the device of claim 1, wherein Elia does not explicitly disclose that the catheter forms a portion of a CPAP machine. However, Vaska further discloses that a device with a catheter, a pressure sensor, a source of negative pressure, and a pressure regulator may be used in conjunction with other apparatuses including a CPAP machine being coupled to the system ([0182]). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the device of Elia with the catheter forming a portion of a CPAP machine as disclosed by Vaska for continuous treatment during sleep so as to prevent conditions that may cause the collapse of the treatment site ([0280] of Elia).

Response to Arguments
With respect to the previous claim objection, the amendment to claim 1 is considered sufficient to clarifying the previous informalities. Therefore, the previous objection to the claims are hereby withdrawn.

With respect to the previous 35 U.S.C. 112(b) rejection, examiner thanks applicant’s consideration of the noted confusion in view of claim 3 as intended. Therefore, the previous 35 U.S.C. 112(b) rejection to the claim is hereby withdrawn. However, while the amendment clarifies the previous confusion, as amended it is still not sufficiently clear that the plurality of holes for perforations of claim 3 is further limiting the one or more holes for perforations of claim 1. Thus, claim 3 is still objected to as further explained above.

Applicant's arguments filed May 16, 2022 have been fully considered and are persuasive since Elia only explicitly discloses that tube 2 being inserted into the stomach in Fig. 7b. However, applicant’s argument that Elia does not disclose the claimed invention is not persuasive. 
First, Elia explicitly discloses that the discloses that as an alternate to sleeve 1 as a suction sleeve and tube 2 as a nourishment tube, the lumen of the inner tube is used for suction and the lumen of the outer sleeve is used for nourishment in [0136]. Therefore, since Elia explicitly discloses tube 2 being position in the stomach in Fig. 7b, it follows that when tube 2 is used for suction, openings 281 of tube 2 (Fig. 7a) is capable of allowing air from the stomach to enter into the interior of tube 2.
Second, the recitations of “for removal of gases” and “configured for insertion in the stomach of an infant” in claim 1 are intended use limitations. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Since Elia explicitly discloses all of the structures of the claimed device including that the device being inserted into the stomach (Fig. 7B), that the device being used for an infant ([0153]), and that suction pump 16 applying suction to remove gastric fluid ([0274]), it is clear that the device of Elia is capable of “for removal of gases” and “configured for insertion in the stomach of an infant” as required. Therefore, Elia discloses the claimed invention. 
Third, applicant’s argument that Elia does not disclose the limitation of the claimed inserting step of claim 9 is not persuasive for the present interpretation of claim 9. Specifically, Elia explicitly discloses that the NGT system 250 being configured for use in infants with appropriate diameters for suction sleeve 1 and tube 2 ([0153]), wherein tube 2 is also explicitly illustrated on Fig. 7b to be inserted into the stomach. Therefore, it is clear that Elia discloses all of the steps required by claim 9.
Therefore, it is still the Examiner’s position that Elia discloses the claimed invention as further explained above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369. The examiner can normally be reached Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNA ZHANG/Primary Examiner, Art Unit 3783